Citation Nr: 1230653	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-36 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received from Dr. G.C. at the Alice Hyde Medical Center from August 18-19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from December 1950 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  This appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received from Dr. G.C. at the Alice Hyde Medical Center from August 18-19, 2007.  The VAMC is noted to have denied the Veteran's claim on the basis of his not having timely filed a claim for reimbursement under the Veteran's Millennium Health Care and Benefits Act, which governs authorized payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-100 3 (2011).

In regards to reimbursement under the Veterans Millennium Health Care and Benefits Act, a claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following:

(a) July 19, 2001; 

(b) the date that the veteran was discharged from the facility that furnished emergency treatment;  
(c) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of emergency treatment; or 

(d) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

38 C.F.R. § 17.1004(d)(1)-(4) (2011).

Here, according to the claim for payment submitted by Dr. G.C., he signed the form on April 7, 2008.  The copy of the claim in the medical folder indicates that it was received on May 14, 2008; however, in the November 2008 statement of the case (SOC), the VAMC indicated that the claim from Dr. G.C. was received on April 11, 2008.  Thus, it appears that there might be additional documents missing from the medical folder.  In this regard, the SOC indicates that, as per Dr. G.C.'s billing office, the Veteran was sent numerous letters beginning in September 2007 asking for billing information.  However, there is no report of contact between the VAMC and Dr. G.C.'s office confirming such information.  Therefore, the Board finds that a remand is necessary to determine whether there are additional documents that have not been associated with the medical folder.

Additionally, a remand is necessary to determine whether the claim was timely filed.  If the claim was received in April 2008, such date is well outside of 90 days of August 19, 2007--the date that the Veteran was discharged from the facility that furnished emergency treatment.  However, in his June 2008 notice of disagreement, the Veteran contended that Medicare Part A paid for part of his hospitalization at the Alice Hyde Medical Center.  Therefore, the evidence suggests that the Veteran tried to exhaust other third party payment/insurance options, which could potentially extend the filing deadline beyond 90 days from August 19, 2007.  Thus, it is possible that the receipt of the claim in April 2008 could be timely if filed within 90 days from the date that the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from Medicare.  As such, a remand is necessary to ascertain whether such attempts to exhaust his payment options had been made.  
If, and only if, on remand, it is determined that the claim was timely filed, the Board finds that additional development is necessary.  As none of the medical records pertaining to the treatment at issue have been obtained since the VAMC determined that the claim was not timely filed, on remand (if the claim was timely filed), the pertinent treatment records should be obtained.  A medical opinion, based on review of the record, would also be helpful in determining whether a VA or other Federal facility/provider was feasibly available and whether the treatment was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete VA medical records are obtained and associated with his VA claims file.  This request includes the original copy of claim received in April 2008 (regarding Dr. G.C.'s expenses); any reports of contact between the VAMC and Dr. G.C.'s billing office; and the treatment records from the Veteran's hospitalization beginning August 18, 2007; and any other pertinent records not yet obtained.  If such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and the attempts made to obtain the reports should be made in the claims file.  

2.  Contact appropriate sources to obtain and associate with the Veteran's claims file confirmation of:

a) the Veteran's insurance plans or contracts, including Medicare, beyond that of the VA;
b) any payments made on the Veteran's behalf by any insurance plan, including Medicare, to Dr. G.C. and Alice Hyde Medical Center;

c) the date in which attempts to obtain third party payment for the treatment received at the Alice Hyde Medical Center from G.C, M.D. from August 18-19, 2007, were finally exhausted.  

Any and all efforts to obtain such confirmation must be properly documented in the claims file.

3.  If, and only if, it is determined that the claim was timely filed, complete the following development:

a) forward the claims file to an appropriate physician to obtain a medical opinion.  A notation that this review has taken place should be made in the examination report.  

i) the physician should specifically opine as to whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In providing such opinion, if the physician determines that a medical emergency did exist at the beginning of the Veteran's treatment at issue on August 18, 2007, the examiner should then determine as to whether a medical emergency ceased to exist at any time during the private treatment at issue and as to whether at any point during the Veteran's hospitalization beginning August 18, 2007, he could have been transferred to, or otherwise reported to, a VA medical facility, for continuation of treatment.

ii) the physician should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.

A complete rationale should be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

b) ensure that the medical opinion report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the physician for corrective action, as appropriate. 

c) contact Alice Hyde Medical Center and ask that facility to furnish the names and addresses of any and all VA treatment facilities contacted beginning August 18, 2007, in an attempt to have the Veteran transferred to a VA treatment facility.

d) obtain the telephone logs or other records of communications from the designated VA facilities contacted by the Alice Hyde Medical Center on or after August 18, 2007.  Associate copies of those records with the file.
e) contact the appropriate VA medical facility to obtain a copy of its logbook or any other records pertaining to the availability of hospital beds beginning August 18, 2007.  Associate copies of those records with the file.

4.  Then, readjudicate the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received from Dr. G.C. at the Alice Hyde Medical Center from August 18-19, 2007.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

